DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 has been considered by the Examiner.

Drawings
The drawings submitted on 09/20/2019 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract, and Title submitted on 09/20/2019 and 01/25/2022, respectively, have been accepted by the Examiner as formal.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Woo et al. (US 7,103,449) discloses a robot (figs. 3-6) comprising: a casing (1) that has an internal space (fig. 4); a head unit (10) that protrudes upward (figs. 3-4) from the casing (1) and has a first display (16); an ascending and descending motor (21) that is disposed in (fig. 4) the casing (1); an ascending and descending plate (11) that ascends and descends between a first position and a second position higher than the first position (fig. 4) by 21); a contact bar (24a) that has an upper end connected to the head unit (10) and a lower end being in contact with the ascending and descending plate (11). Further, the prior art of Lee et al. (US 8,781,164) evidences the known arrangement of a display unit that is disposed ahead of a casing and has a second display. 
The prior art of Paz Rodriguez (US 2012/0209433) discloses a robot (figs. 1) comprising: a casing (2) that has an internal space; a head unit (para. 24) that protrudes upward (fig. 1) from the casing (2) and has a first display (3); a display unit (5) that is disposed ahead (fig. 3) of the casing (2) and has a second display (5); an ascending and descending plate (fig. 6 shows unlabeled components of 17 which includes a horizontal plate) that ascends and descends between a first position and a second position higher than the first position (tilting, para. 24) by power of the ascending and descending motor (17); a contact bar (fig. 6 shows horizontal bars of 17 perpendicular to horizontal plate) that has an upper end connected to the head unit (i.e., all components in fig. 6 are internal to the head, and so are connected to the head) and a lower end being in contact with (fig. 6) the ascending and descending plate (horizontal plate of 17); and further, the disclosure of Paz Rodriguez shows the servomotor 17 is disposed inside of the head (paras. 26, 31-32; fig. 6), not in the casing 2. 
However, the prior art, whether alone or in combination, does not disclose or render obvious: “a fixing plate that is positioned between the ascending and descending plate and the head unit and has an opening through which the contact bar passes; and a link that connects the ascending and descending plate and the fixing plate to the display unit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


/Jake Cook/Primary Examiner, Art Unit 3658